Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 7-25-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of    SN   17/025202  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/              Primary Examiner, Art Unit 2832